Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-31 are presented for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating ocular discomfort using a hydrogel comprising an anesthetic, does not reasonably provide enablement for preventing ocular discomfort using a hydrogel comprising an anesthetic.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. The claims are drawn to a method of treating or preventing ocular discomfort in a subject comprising administering to the eye of the subject a hydrogel comprising an anesthetic.  The instant specification fails to provide information that would allow the skilled artisan to practice the instant invention without undue experimentation. Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a 
(1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
  (1)    The Nature of the Invention:
The rejected claims are drawn to a method of treating, preventing ocular discomfort administering a hydrogel comprising an anesthetic to the eye of the subject.
(2)    Breadth of the Claims:
The instant claims embraces a method for preventing a variety of eye diseases associated with trauma, drying, infection, inflammation, surgery, irritation and itching.
(3)    Guidance of the Specification / Working Examples:
In the instant case, no working examples are presented in the specification as filed showing how to prevent an eye disease in a human or animal totally, or permanently, not even occurring at the first time.
(4)    State/Predictability of the Art:
The relative skill of those in the art is high with respect to treating a specific eye disease employing a specific compound.  However, the relative skill of those in the art is low with respect to preventing an eye disease employing a hydrogel comprising in a human or animal, not even occurring at the first time. The relative skill in the art and predictability is low with respect “To prevent”, which actually means to anticipate or counter in advance, to keep from happening etc. (as per Webster’s II Dictionary). Pharmacological activity in general is a very unpredictable area. Note that in cases involving physiological activity such as the instant case, “the scope of enablement varies inversely with the degree 
(5) The Quantity of Experimentation Necessary:
Applicant fails to provide information sufficient to practice the claimed invention, absent undue experimentation.
Genentech, 108 F.3d at 1366 states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion" and“patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable".
Therefore, in view of the Wands factors, e.g., the amount of direction or guidance provided, absence of working examples, and the predictability of the art discussed above, to practice the claimed invention herein, a person of skill in the art would have to test the compound in the instant claims to be administered to a host employed in the claimed methods of the particular treatments herein, with no assurance of success.
Accordingly the claims are evaluated as a method of treating an eye disease and not a method of preventing an eye disease.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-31 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawhney et al.
(US 20180085307).
5. Sawhney teaches the use of hydrogel for delivering active ingredients to the eye. See Para
[0002]. The release over time is taught in Para [0003]. The placement of hydrogel in the iridocorneal
angel is taught in Para [0007] and [0008]. The active agents being disposed in a biodegradable
microparticles, such as PLGA. See Para [0027] and [0029]. The use of polyethylene glycol as a family of
hydrophilic nonionic polymers are used to form the preferred hydrogel structures. See Para [0032]. The

trilysine acetate. Although, Sawheney teaches  the use of travoprost in the examples, but such reference teaches the use of bupivacaine as a drug that can be used in a biodegradable hydrogel for delivery in the eye.  The use of the claimed PEG SAP and SAZ is taught in Para [0096]. The matrix being
formed by covalently crosslinking one or more multiple-arm polyethylene glycol precursors, which are
hydrolytically degradable to be multiple-arm polyethylene glycol molecules with arms that terminate in
hydroxyl or carbonyl end group. See Claim 21. It would have been obvious to a person skilled in the art
to use the exact arms for polyethylene glycol unit, motivated by the teachings of Sawhney, which
teaches multiple arms for PEG unit in the polymer network. The substitution of bupivacaine for travoprost would have been obvious to a person skilled in the art, considering that Sawhney teaches the use of bupivacaine in the biodegradable hydrogel composition.  The use of amorphous or crystalline polymer forms is taught in Para [0099]. The sustained release manner for the period of hundred days is also taught by Sawheny.  The intracanalicular and fornix administration is taught in Para [0147].  The hydrogel being fully degraded is taught in Para [0036], [0037], [0042] and claims 2 and 7. The determination of the period the bupivacaine will be delivered to the eye is considered to be within the skill of the artisan in the absence of evidence to the contrary.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHREH A FAY whose telephone number is (571)272-0573.  The examiner can normally be reached on Monday-Friday 9:30AM-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZOHREH A FAY/Primary Examiner, Art Unit 1617